Learned, P. J.,
(concurring.) If the vote of the town-meeting authorizing an application to the board of supervisors was not a vote “on the question of raising and appropriating moneys for the construction and maintenance” of this bridge, then, under chapter 259, Laws 1886, amending section 7, art. 1, tit. 2, c. 11, pt. 1, vol. 1, Rev. St., the special town-meeting could not vote upon it legally. If it was a vote on that question of raising money or incurring any town liability, then it should have been by ballot. Chapter 122, Laws 1883.
Mayham, J., concurs.